Case: 21-10328      Document: 00516096643         Page: 1     Date Filed: 11/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 17, 2021
                                  No. 21-10328
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Tomas Salinas,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:18-CR-375-2


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Tomas Salinas has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Salinas has filed a response. Among other things, he suggests that he


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10328      Document: 00516096643          Page: 2    Date Filed: 11/17/2021




                                    No. 21-10328


   received ineffective assistance of counsel at sentencing. The record is not
   sufficiently developed to allow us to make a fair evaluation of this claim; we
   therefore decline to consider the claim without prejudice to collateral review.
   See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Salinas’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.    Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                          2